DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment, filed 7/12/2022, has been entered. Claims 1-2 and 4-17 are pending with claim 3 being currently cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 10-13, and 15 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reimert (US 4648627) in view of Narikawa et al. (US 20150368986).
Regarding claims 1 and 15: Reimert discloses a coupling assembly and a method of mating for elongate elements comprising a pin 10 having an outward-facing pin surface, and a box 12 having an inward-facing box surface and that the pin surface and box surface are configured for mating engagement (Fig. 1). Reimert discloses at least one bore 74 having a first opening, a port 76 configured for connection to an injection fluid reservoir and a second opening penetrating the pin surface or the box surface (Figs. 1, 2; col. 6, lines 14-34). 
Reimert discloses that one or more portions of the surfaces are plain surfaces without helical threads or other pronounced protrusions configured for mating engagement (Figs. 1, 2). Reimert discloses that a region of the box surface comprises a wall thickness which is less than the thicknesses of the adjacent box walls throughout the entire region and/or that a region of the pin surface comprises a wall thickness which is less than the thicknesses of the adjacent pin walls throughout the entire region (Figs. 1, 2).
Reimert is silent regarding the elastic modulus of the box and pin material and thus does not explicitly disclose that a region of the box surface comprises a material of a lower modulus of elasticity is than the material of a corresponding region of the pin surface, or vice versa. Narikawa discloses that a region of the box surface can comprise a softer material than the material of a corresponding region of the pin surface, or vice versa (abstr.; [0025], [0033]). The examiner finds that as Narikawa discloses a harder and softer material, Narikawa also discloses a difference in the modulus of elasticity as the modulus of elasticity is higher for a harder material than a softer material. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have used a material having a different modulus of elasticity for the pin and box regions as taught by Narikawa. As both Reimert and Narikawa are directed to threading, it would have been within routine skill to select a specific threading configuration from a finite selection of threading configurations. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. Reimert discloses performing an initial mating step until a cavity is formed between the first and second mating surfaces, injecting a fluid under pressure into the cavity, maintaining the fluid pressure while exerting an axial force to push the first and second mating members a predetermined distance towards each other, and releasing the fluid pressure (see above, Figs. 1-5; claim 1). 
Regarding claim 2: Reimert discloses that the pin and the box comprise complementary and respective frusto-conical pin and box mating surfaces (Figs. 1, 2). 
Regarding claim 5: Reimert discloses that the pin surface comprises a plurality of pin protruding portions separated by pin recessed portions, that the box surface comprises a plurality of box protruding portions separated by box recessed portions, that a pin protruding portion is shaped and dimensioned to fit into a designated box recessed portion, and that a box protruding portion is shaped and dimensioned to fit into a designated pin recessed portion (Figs. 1, 2). 
Regarding claim 6: Reimert discloses that the pin protruding portions, pin recessed portions, box protruding portions and box recessed portions are circular portions, extending around the respective surface (Figs. 1, 2). 
Regarding claim 7: Reimert discloses that the axial widths of the pin portions decrease in the direction towards a pin free end, and the axial widths of the box portions increase in the direction towards a box free end (Figs. 1, 2). 
Regarding claim 8: Reimert discloses that the larger widths are associated with the larger diameter of the frusto-conical shape of the pin and box surfaces, and that the smaller widths are associated with the smaller diameter of the frusto-conical shape of the pin and box surfaces (Figs. 1, 2). 
Regarding claim 10: Reimert discloses that the pin surface comprises a plurality of stepped surfaces of diminishing surface radius towards the pin free end (Figs. 1, 2). 
Regarding claim 11: Reimert discloses that the box surface comprises a plurality of stepped surfaces of increasing surface radius towards the box free end (Figs. 1, 2). 
Regarding claim 12: Reimert discloses that the elongate elements comprise tubular elements such as drill pipes or wellbore casings, or axles or shafts (Figs. 1, 2; col. 1, lines 14-26). 
Regarding claim 13: Reimert discloses that at least a portion of the pin and box mating surfaces comprise grooves (Figs. 1, 2). 
Regarding claim 16: Reimert discloses that the fluid pressure and axial force in step b) are balanced to ensure a predetermined elastic deformation and prevent plastic deformation in the mating members (Figs. 1-5; col. 6, line 30-col. 7, line 28). 
Regarding claim 17: Reimert discloses that step a) is performed until the pin and box gaskets or seals engage and facilitates the injection of a fluid between the pin and the box (Figs. 1-5; col. 6, line 30-col. 7, line 28). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reimert (US 4648627) and Narikawa et al. (US 20150368986), as applied to claim 1 above, and further in view of Bakke (US 7011344).
Reimert and Narikawa disclose the invention substantially as claimed and as discussed above.
Regarding claim 9: Reimert, as modified by Narikawa, does not explicitly disclose a friction-enhancing device, configured for being arranged on the pin surface. Bakke discloses a friction-enhancing device 20 configured for being arranged on the pin surface (Fig. 3; col. 4, line 66-col. 5, line 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a friction-enhancing device configured for being arranged on the pin surface, as taught by Bakke, to the assembly of Reimert, as modified by Narikawa, to efficiently resist sliding on rotation/displacement. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reimert (US 4648627) and Narikawa et al. (US 20150368986), as applied to claim 13 above, and further in view of Mosing et al. (US 6485061).
Reimert and Narikawa disclose the invention substantially as claimed and as discussed above.
Regarding claim 14: Reimert, as modified by Narikawa, does not explicitly disclose that the grooves extend in a double-helical formation. Mosing discloses that the grooves can extend in a double-helical formation (Fig. 8; col. 6, lines 22-37). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the assembly of Reimert, as modified by Narikawa, so that the grooves extend in a double-helical formation, as taught by Mosing, to provide a stronger connection.
Allowable Subject Matter
Claim 4 is allowed.
Response to Arguments
Applicant’s amendments and arguments, filed 7/12/2022, with respect to the previous rejections of claims 1-17 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
The examiner appreciates the applicant’s detailed explanation regarding differences in the art and instant invention and finds that the arguments do have merit. However, applicant’s arguments are more detailed than the broadly recited claim limitations. For instance, applicant recites “regions” which comprise certain features. However, there is no language which defines and/or positions the recited region with respect to any other structure (i.e. length, width, distance, …). For example, the examiner finds that a “region” of the box surface can be any point on the recited box surface. Further the additional recitation “throughout the entire region” does not help identify the region at all. For example, the examiner can find a point on the box surface meeting applicant’s recited “region”. This point is the region and therefore meets the recitation “throughout the entire region”. The above explanation/examples apply equally to the recitation directed at a modulus of elasticity.
It is suggested that applicants flesh out the claimed regions (and portions) by providing clearer positional language. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/21/2022